 



EXHIBIT 10.1
EMPLOYMENT AGREEMENT
     EMPLOYMENT AGREEMENT dated August 20, 2007 (the “Agreement”) by and between
Westernbank Puerto Rico, a bank organized and existing under the laws of the
Commonwealth of Puerto Rico (the “Company”), W Holding Company, Inc., a
corporation organized and existing under the laws of the Commonwealth of Puerto
Rico and the financial holding company of the Company (the “Holding Company”),
and José Armando Ramírez (the “Executive”).
     WHEREAS, the Company wishes to retain the services of the Executive for and
on behalf of the Company and the Holding Company;
     WHEREAS, the Boards of Directors of the Company and the Holding Company
have approved and authorized the execution of this Agreement with the Executive,
which Agreement will become effective on the date of commencement of employment
of the Executive;
     WHEREAS, the Compensation Committee of the Board of Directors of the
Holding Company has approved the granting to the Executive an amount of options
to purchase common stock of the Holding Company provided in Section 6(d) herein,
as partial consideration for entering into this Agreement, which options will
become effective on the date of execution of this Agreement;
     WHEREAS, the parties desire to enter into this Agreement setting forth the
terms and conditions of employment relationship of the Company and the
Executive;
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
and agreements herein the parties agree as follows:
     1. Employment. The Company agrees to employ the Executive and the Executive
agrees to the employment by the Company for the period stated in Paragraph 4
hereof and subject to the other terms and conditions herein provided.
Executive’s employment with the Company will commence on September 3, 2007.
     2. Position and Responsibilities. The Company hereby employs the Executive
as its Chief Financial Officer and Chief Operating Officer and shall carry out
and render to the Company such services as are customarily performed by persons
holding a similar position. The Executive shall also be appointed the Chief
Financial Officer and Chief Operating Officer of the Holding Company. The
Executive shall also perform such other related duties as he may from time to
time be reasonably directed, including, but not limited to, performing duties
for the Company, the Holding Company and other subsidiaries of the Company and
the Holding Company. The Executive shall report to the President and Chief
Executive Officer of the Company and the Holding Company. In the absence of the
President and Chief Executive Officer of the Company and the Holding Company,
the Executive shall report to the Boards of Directors of the Company and the
Holding Company. Notwithstanding the foregoing, the Boards of Directors of the
Company and the Holding Company may delegate or assign tasks to the Executive.

1



--------------------------------------------------------------------------------



 



     3. Duties. During the period of employment hereunder, and except for
illness, vacation periods, and authorized leaves of absence, the Executive shall
devote his business time, attention, skill, and efforts to the faithful
performance of his duties as provided herein as is customary for an executive
holding a similar position in a financial institution of comparable size.
     The Executive agrees that, during the term of his employment hereunder,
except with the express consent of the Board of Directors of the Company, he
will not, directly or indirectly, engage or participate, become director of, or
render advisory or other services for, or in connection with, or become
interested in, or make any financial investment in any firm, corporation,
business entity or business enterprise that directly competes with the Company,
the Holding Company or their subsidiaries; provided, however, that the Executive
shall not thereby be precluded or prohibited from owning passive investments,
including investments in the securities of other financial institutions so long
as such ownership does not require him to devote any time to the business or
activities of any such firm, corporation, business entity or enterprise.
     4. Term. The initial term of employment under this Agreement shall be for a
period of one (1) year, commencing on the date of commencement of employment and
terminating on first anniversary thereof. On each anniversary of the date of
commencement of this Agreement, the term of the employment hereunder shall
automatically be extended for an additional one (1) year period beyond the then
effective expiration date, unless either party receives written notice, not less
than ninety (90) days prior to the anniversary date, advising the other party
that this Agreement shall not be further extended. Any such written notice shall
not affect any prior extensions of the term of employment hereunder.
     5. Standards. The Executive shall perform his duties and responsibilities
under this Agreement in accordance with such reasonable standards as established
from time to time by the Board of Directors and/or management of the Company or
the Holding Company and conveyed in writing to the Executive.
     Notwithstanding anything to the contrary, nothing in this Agreement will be
interpreted in any manner which would tend to limit or interfere with the
authority or oversight duties and discretion of the Boards of Directors of the
Company and the Holding Company to establish adequate guidelines for the
effective management of the Company and the Holding Company.

2



--------------------------------------------------------------------------------



 



6. Compensation and Reimbursement of Expenses
     (a) Compensation
     The Company agrees to pay the Executive during the term of this Agreement a
base salary of $500,000 a year.
     (b) Christmas Bonus
     Subject to the approval of the Board of Directors of the Company on a
yearly basis, the Executive may receive a yearly Christmas bonus equal to one
month of the Executive’s salary. During 2007, such Christmas bonus, to the
extent approved by the Board of Directors, shall be prorated based on the number
of days that the Executive was employed by the Company.
     (c) Performance Bonus
     The annual performance bonus payable to the Executive shall be established
by mutual agreement of the Executive and the Company and shall be based on
certain predetermined parameters to be based on, among other things, the
Company’s achievement of the business objectives contained in the Company’s
annual business plan in connection with the areas of endeavor assigned to the
Executive. The annual amount of such performance bonus shall have a target
amount of $750,000. Actual amounts may be lower or higher than the target based
on actual performance. An annual performance bonus in excess of $750,000 shall
be subject to the approval of the Board of Directors of the Company. For
calendar year 2007 only, the target performance bonus has been set at $350,000
upon reaching certain and determined parameters to be mutually agreed by and
between the Company and the Executive. However, this bonus shall not be less
than $100,000 for the remainder of year 2007.
     (d) Initial Stock Options
     In consideration for entering into this Employment Agreement, the Holding
Company hereby grants the Executive options to purchase 225,000 shares of the
common stock of the Holding Company (the “Initial Stock Options”) with a strike
price equal to the closing price of the common stock of the Holding Company on
the date of execution of this Agreement, rounded to the closest quarter points
up (0.25); provided, however, that the strike price shall not be less than
$3.00. The aforementioned grant of the Initial Stock Options shall be subject to
all the applicable terms and conditions of the Company’s Stock Option Plan,
which are incorporated by reference herein. The Initial Stock Options shall be
subject to a five-year vesting schedule (20% of the Initial Stock Options shall
vest each year on each anniversary of the Executive’s employment hereunder).
However, in the event of a change in control, all options become fully vested.
     (e) Automobile

3



--------------------------------------------------------------------------------



 



     The Company shall provide the Executive with a company owned automobile.
Such automobile will be furnished in accordance with the existing Company’s
executive automobile policy and applicable administrative guidelines as approved
by the Board of Directors of the Company. The insurance, maintenance and repair
expenses of the automobile shall be paid by the Company.
     (f) Relocation Expenses and Other Related Expenses
     The Company shall pay for the moving and related relocation expenses for
the Executive’s transfer from the United States to Puerto Rico. The following
represents a non-exhaustive list of expenses which are typical in this type of
relocation:
     (i) Moving of household goods from the Executive’s current residence to
Puerto Rico. This also includes applicable transfer and import taxes.
     (ii) Brokerage commission for the sale of the Executive’s principal
residence in the United States.
     (iii) All reasonable legal fees incurred by the Executive in connection
with his employment by the Company and the negotiation and execution of this
agreement.
     (iv) Expenses related to the preparation of the Executive’s personal income
tax returns for the years 2007 and 2008.
     (v) During the first six (6) months of employment, the Company shall pay
for up to four (4) airline tickets for each of the Executive and his wife to
travel between Ohio and Puerto Rico and the related out-of-pocket expenses
related to these trips.
     (vi) The Company shall pay for the cost of hotel, apartment or other living
accommodations for the Executive and his wife in Puerto Rico for up to a maximum
of four (4) months.
     (vii) A “tax gross-up” payment for any relocation expense reimbursed to the
Executive that is not deductible for United States or Puerto Rico income tax
purposes.
The sum of all the moving and related expenses reimbursed by the Company to the
Executive shall not exceed $150,000.

4



--------------------------------------------------------------------------------



 



     (g) Reimbursement of Expenses
     Not less frequently than monthly, the Company shall pay or reimburse the
Executive for all reasonable travel and other expenses incurred by the Executive
in the performance of his duties under this Agreement, subject to the
administrative practices of the Company and such reasonable documentation as may
be established by the Company.
     7. Participation in Benefit Plans. The payment and benefits provided in
this Agreement are independent and separate of any payment and benefits to which
the Executive may be or may become entitled to under any other present or future
group employee benefit plan or insurance programs of the Company for which
executives of the Company are or shall become eligible, and the Executive shall
be eligible to receive all benefits and entitlements for which said executives
are eligible under every such plan or program.
     8. Voluntary Absences; Vacations and Sick Leave. The Executive shall be
entitled, without loss of pay, to absent himself voluntarily for reasonable
periods of time from the performance of his duties and responsibilities under
this Agreement. All such voluntary absences shall count either as paid vacation
time or sick leave, unless otherwise provided by the Board of Directors. The
Executive shall be entitled to an annual paid vacation of twenty-one
(21) working days per every twelve (12) month period, or such longer periods as
the Board of Directors may approve, which vacations shall be scheduled by the
Executive with the prior approval of the President and Chief Executive Officer,
taking into account the needs of the Company. The Executive may accumulate
unused paid vacation time from a twelve (12) month period to the next; provided
that such accumulation shall not exceed forty-two (42) working days of unused
vacation time from prior twelve (12) month periods. The Executive shall be
entitled to up to twelve (12) non-cumulative working days of paid sick leave for
each twelve (12) month period or such longer non-cumulative working days as the
Board of Directors may approve. Upon termination of employment with or without
cause, or for any reason, the Company shall pay all accrued and unused vacation
at the highest rate of salary earned by the Executive, during his tenure.
     9. Benefits Payable Upon Disability or Death. The Company shall, at all
times, maintain in effect disability and death benefits insurance for the
benefit of the Executive in an amount at least equal to that maintained for
executives of similar rank and which will not be less than that maintained by
the Company for all officers and employees.
     10. Termination of Employment.
     (a) Without cause: (i) The Board of Directors may, without cause, terminate
the employment under this Agreement at any time, by giving sixty (60) days
written notice to the Executive or by giving the Executive 90 day notice of
non-renewal of this agreement pursuant to Section 4. In such event, the
Executive, if requested by the Board of Directors, shall continue to render his
services, and shall be paid his regular salary up to the date of termination. In
addition, the Executive shall be paid at the date of termination a lump sum
severance payment equal to $500,000 plus the reasonable moving, relocation and
other related expenses of the Executive moving back to the United States as
provided in Section 6(f) (the “Severance Payment”), not to exceed $150,000. The
Severance Payment shall be paid upon the execution of a mutually agreeable
separation and release agreement by the parties hereto.

5



--------------------------------------------------------------------------------



 



     (ii) The Executive may, without cause, terminate the Agreement by giving
sixty (60) days written notice to the Board of Directors. In such event, the
Executive shall continue to render his services and shall be paid his regular
salary up to the date of termination, but shall not receive the Severance
Payment; provided, however, that the Executive shall be entitled to the
Severance Payment if the Executive terminates this Agreement because the
Executive has been demoted from his positions as Chief Financial Officer and
Chief Operating Officer of the Company and the Holding Company during the term
of this Agreement. To the extent payable, the Severance Payment shall be paid
upon the execution of a mutually agreeable separation and release agreement by
the parties hereto.
     (b) With Cause: The Board of Directors may, at any time, terminate this
Agreement for cause. In such event, the Executive shall not be entitled to
receive any further compensation from the effective date of notice of
termination and shall not receive the Severance Payment; but shall receive the
accrued compensation and benefits and reimbursement of business expenses to such
date. The notice of termination shall be in writing, shall set forth the date of
delivery to the Executive, and the effect of termination shall not be
retroactive to a date prior to delivery of such notice. For the purpose of this
Agreement, “termination for cause” shall include any act or omission on the part
of the Executive which involves personal dishonesty, willful misconduct,
material breach of fiduciary duty, a material violation of any law, rule or
regulation relating to the banking industry or the willful and continued failure
of the Executive to perform the duties herein set forth. No act or failure to
act on the Executive’s part shall be considered “willful” unless done, or
omitted to be done, not in good faith and without reasonable belief that his
action or omission was in the best interest of the Company. For purposes of this
paragraph, any act or omission to act on the part of the Executive in reliance
upon an opinion of counsel, outside auditor or advisor to the Company or to the
Executive shall not be deemed to be willful or without reasonable belief that
the act or omission to act was in the best interest of the Company.
     (c) If the Executive is suspended and/or prohibited from participating in
the conduct of the Company’s affairs by a notice or order served under
Section 8(e)(3), (e)(4) or (g)(1) of the Federal Deposit Insurance Act, 12 USC
1818(e)(3), (e)(4) and (g)(1), or any other similar provision of state or
federal law now in place or enacted in the future, the Company’s obligations
under this Agreement shall be suspended as of the date that notice of such
suspension and/or prohibition is received by the Company, unless such
prohibition and/or suspension is stayed by appropriate proceedings. If after a
hearing is held and upon judicial review, the notice or order suspending and/or
prohibiting the Executive from participating in the affairs of the Company is
confirmed, then this Agreement shall be terminated with cause. If the charges in
the notice or order are dismissed, the Company shall: (i) pay the Executive all
the compensation withheld while the contractual obligations were suspended, and
(ii) reinstate, in whole or in part, any of the obligations which were
suspended.

6



--------------------------------------------------------------------------------



 



     11. Change in Control Agreement. On the date of the Executive’s
commencement of employment, the Executive, the Company and the Holding Company
shall enter into a Payment Agreement in the Event of a Change in Control that
will entitle the Executive lump sum cash payment up to $1,500,000 if there is a
“change in control” of the Company and/or the Holding Company. The terms and
conditions of such Payment Agreement in the Event of a Change in Control shall
be the same as those set forth on comparable agreements entered into by the
Company and the Holding Company with comparable executives.
     12. Withholding. All payments required to be made by the Company hereunder
to the Executive shall be subject to the withholding of such amounts, if any,
relating to tax and other payroll deductions as the Company may reasonably
determine should be withheld pursuant to any applicable law or regulation.
     13. Confidentiality; Injunctive Relief. Recognizing that the knowledge and
information about, or relationships with, the business associates, customers,
clients, and agents of the Company, the Holding Company and their affiliated
companies and the business methods, systems, plans, and policies of the Company,
the Holding Company and their affiliated companies which the Executive will
receive, obtain, or establish as an employee of the Company or otherwise are
valuable and unique assets of the Company and/or the Holding Company, as
applicable, the Executive agrees that, during the continuance of this Agreement
and thereafter, he shall not (otherwise than pursuant to his duties hereunder)
disclose without the written consent of the Company, the Confidential
Information or any material or substantial, confidential, or proprietary
know-how, data, or information pertaining to the Company, or its business,
personnel, or plans, to any person, firm, corporation, or other entity, for any
reason or purpose whatsoever. The Executive acknowledges and agrees that all
memoranda, notes, records, and other documents made or compiled by the Executive
or made available to the Executive concerning the Company’s business or the
Holding Company’s business shall be the exclusive property of the Company and/or
the Holding Company, as applicable, and shall be delivered by the Executive to
the Company and/or the Holding Company, as applicable, upon expiration or
termination of this Agreement or at any other time upon the request of the
Company and/or the Holding Company.
     The provisions of this Section 13 shall survive the expiration or
termination of this Agreement or any part thereof, without regard to the reason
therefore.
     The Executive hereby acknowledges that the services to be rendered by him
are of special, unique, and extraordinary character and, in connection with such
services he will have access to confidential information concerning the
Company’s business and the Holding Company’s business. By reason of this, the
Executive consents and agrees that if he violates any of the provisions of this
Agreement with respect to

7



--------------------------------------------------------------------------------



 



confidentiality, the Company and/or the Holding Company would sustain
irreparable harm and, therefore, inaddition to any other remedies which the
Company and/or the Holding Company may have under this Agreement or otherwise,
the Company and/or the Holding Company will be entitled to an injunction to be
issued by any court of competent jurisdiction restraining the Executive from
committing or continuing any such violation of this Agreement. The term
“Confidential Information” means: (1) proprietary information of the Company or
the Holding Company; (2) information marked or designated by the Company or the
Holding Company as confidential; (3) information, whether or not in written form
and whether or not designated as confidential, which is known to the Executive
as treated by the Company or the Holding Company as confidential; and
(4) information provided to the Company by third parties which the Company
and/or the Holding Company is obligated to keep confidential, specifically
including customer lists and information. Confidential information does not
include any information now or hereafter voluntarily disseminated by the Company
or the Holding Company to the public, or which otherwise becomes part of the
public domain through lawful means.
     14. Interpretation of and Modifications to Agreement to Avoid Additional
Code Section 409A Tax. The provisions of this Agreement shall be interpreted in
a manner to the maximum extent possible to comply in good faith with
Section 409A, to the extent that the parties hereto determine that Code section
409A is applicable to any provision of this Agreement. To the extent the
Executive would be subject to the additional tax imposed on certain deferred
compensation arrangements pursuant to Code Section 409A as a result of any
provision of this Agreement, the Executive agrees to cooperate with the Company
to execute any amendment to the provisions hereof reasonably necessary to avoid
the imposition of such tax but only (i) to the minimum extent necessary to avoid
application of such tax and (ii) to the extent that the Executive would not, as
a result, suffer any reduction in the amounts otherwise payable to him under
this Agreement. If the six-month delay applicable to “specified employees” under
Code Section 409A is applicable to any compensation payable to Executive by the
Company under this Agreement or otherwise on account of separation from service
(as defined under Code Section 409A), the payment of such amounts shall be so
delayed and paid as soon as practicable, and in no event more than 15 days,
after the expiration of such six month period.
     15. No Assignments. This Agreement is personal to each of the parties
hereto. Neither party may assign or delegate any of his or its rights or
obligations hereunder without first obtaining the written consent of the other
parties. However, in the event of the death of the Executive all his rights to
receive payments hereunder shall become rights of his estate.
     16. Notices. All notices required by this Agreement to be given by one
party to the other shall be in writing and shall be deemed to have been
delivered either:
     (a) When personally delivered to the Office of the Secretary of the Company
or the Holding Company at his regular corporate office, or to the Executive in
person; or

8



--------------------------------------------------------------------------------



 



     (b) Five days after depositing such notice in the United States mails,
certified mail with return receipt requested and postage prepaid at:

     
(i)
  if to the Company or the Holding Company:
 
   
 
  C/O Office of the Secretary
 
  Westernbank Puerto Rico
 
  PO Box 1180
 
  Mayaguez, PR 00681-1180
 
   
(ii)
  If to the Executive
 
   
 
  1497 Stone Court
 
  Westlake, OH 44145

or to such other address as each party may designate to the other parties by
notice in writing in accordance with the terms hereof.
     17. Amendments or Additions. No amendments or additions to this Agreement
shall be binding unless in writing and signed by all parties.
     18. Sections Headings. The Section headings used in this Agreement are
included solely for convenience and shall not affect, or be used in connection
with, the interpretation of this Agreement.
     19. Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereto.
     20. Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Puerto Rico, except to the extent that such law may be preempted
by applicable Federal laws and regulations, including regulations, rules or
orders issued by the Federal Deposit Insurance Corporation and the Board of
Governors of the Federal Reserve System. Venue for the litigation of any and all
matters arising under or in connection with this Agreement shall be in the Court
of First Instance, San Juan Superior Part for the Commonwealth of Puerto Rico,
in the case of state court jurisdiction, or in the U.S. District Court for the
District of Puerto Rico, in the case of federal court jurisdiction.

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Employment Agreement as
of the date first above written.

     
WESTERNBANK PUERTO RICO
  W HOLDING COMPANY, INC.
 
   
/s/ Frank C. Stipes
  /s/ Frank C. Stipes
 
   
Name: Frank C. Stipes
  Name: Frank C. Stipes
Title: Chairman/CEO/President
  Title: Chairman/CEO
 
   
 
   
JOSE ARMANDO RAMIREZ
   
 
   
/s/ Jose Armando Ramírez
         

10